IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                             : NO. 723
                                                   :
ORDER AMENDING RULE 1930.1                         : CIVIL PROCEDURAL RULES DOCKET
OF THE PENNSYLVANIA RULES OF                       :
CIVIL PROCEDURE                                    :


                                                ORDER

PER CURIAM

      AND NOW, this 1st day of December, 2021, upon the recommendation of the
Domestic Relations Procedural Rules Committee; the proposal having been submitted
without publication pursuant to Pa.R.J.A. 103(a):

       It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Rule 1930.1 of the Pennsylvania Rules of Civil Procedure is amended in the attached
form.

        This Order shall be processed in accordance with Pa.R.J.A. 103(b), and shall be
effective January 1, 2022.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.